Exhibit 10.6k

SECOND AMENDMENT OF

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART II UNION HOURLY EMPLOYEES’ RETIREMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Employees’ Retirement Program Part II Union Hourly Employees’ Retirement
Plan (the “Plan”);

WHEREAS, amendment of the Plan is now considered desirable to clarify the Plan
language to reflect certain administrative practices and include reference to
applicable regulations; and

WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby
amended, effective May 1, 2001, in the following respects:

1. The definition of Hour of Service contained in Article I of the Plan is
hereby amended to read as follows:

“Hour of Service means each hour for which an Employee is directly or indirectly
paid or entitled to payment by the Company or an Affiliate for the performance
of duties and, for each FMC Participant, each hour of service credited to such
individual under the FMC Plan as of the date prior to the Effective Date for
such FMC Participant. Hours of Service will be credited to the Employee for the
computation period in which the duties are performed. To the extent required by
law, Hour of Service will include each hour for which an Employee is paid, or
entitled to payment, by the Company or an Affiliate on account of a period of
time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence. No more than 501 Hours of Service will be credited for any single
continuous period (whether or not such period occurs in a single computation
period). Hours of Service for these purposes will be calculated and credited
pursuant to section 2530.200b-2 of the Department of Labor Regulations which is
incorporated herein by this reference. Also, to the extent required by law,
Hours of Service will include each hour for which



--------------------------------------------------------------------------------

back pay, irrespective of mitigation of damages, is either awarded or agreed to
by the Company or an Affiliate, provided, however, the same hours of service
will not be credited. These hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made.”

2. The definition of Participant contained in Article I of the Plan is hereby
amended to read as follows:

“Participant means an Eligible Employee who has begun, but not ended, his or her
participation in the Plan pursuant to the provisions of Article II and, unless
specifically indicated otherwise, shall include each FMC Participant. If a
Participant who is vested in the Participant’s accrued benefit on his or her
Severance from Service Date is subsequently reemployed after his or her
Severance from Service Date, he or she will become a Participant immediately
upon reemployment. If a Participant who is not vested in the Participant’s
accrued benefit on his or her Severance from Service Date is subsequently
reemployed after his Severance from Service Date, he or she will become a
Participant immediately upon reemployment, unless his or her Period of Severance
is greater than or equal to five One-Year Periods of Severance.”

3. The definition of Period of Service contained in Article I of the Plan is
hereby amended to read as follows:

“Period of Service means the period commencing on the Effective Date and ending
on the Severance from Service Date including, for each FMC Participant, periods
of service credited under the FMC Plan as of the date immediately prior to the
relevant Effective Date for such FMC Participant. All Periods of Service
(whether or not consecutive) shall be aggregated. For a Participant who is not
immediately eligible to participate in the Plan under the terms of Section 2.1
hereof, Period of Service shall include service from and after the Participant’s
date of hire by the Company or its Affiliates. Notwithstanding the foregoing, if
an Employee incurs a One-Year Period of Severance at a time when he or she has
no vested interest under the Plan and the Employee does not perform an Hour of
Service within 5 years after the beginning of the One-Year Period of Severance,
the Period of Vesting Service prior to such One-Year Period of Severance shall
not be aggregated.”

4. Section 2.1 Eligibility and Commencement of Participation is hereby amended
by eliminating the word “permanent” in Subsection (b) and replacing it with the
word “regular.”

 

2



--------------------------------------------------------------------------------

5. Section 3.1.3 Reductions for Certain Benefits is hereby amended to read as
follows:

“3.13 Reductions for Certain Benefits: A Participant’s Normal Retirement Benefit
shall be reduced by the value of any vested benefit payable to the Participant
under the FMC Plan or any pension, profit sharing or other retirement plan other
than the Savings Plan (hereinafter called “Duplicate Benefit Plan”) which is
attributable to any period which counts as Credited Service under this Plan. For
purposes of determining the amount of any Duplicate Benefit Plan reduction, the
vested benefit under the Duplicate Benefit Plan shall be converted to a form
which is identical to the form of benefit which is to be paid under this Plan,
including any applicable reductions for early commencement as determined under
the Plan or the Duplicate Benefit Plan, as applicable. Such values will be
determined as of the earlier of the Annuity Starting Date under the Plan, or the
date distribution of such vested benefit was made or commenced under the
Duplicate Benefit Plan, as applicable.”

6. Section 3.3.1 Deferred Retirement: is hereby amended by adding the following
sentence to the end thereof:

“If a Participant who is not employed by the Company or its Affiliates on his or
her Normal Retirement Date defers his or her Normal Retirement Benefit beyond
his or her Normal Retirement Date, the Normal Retirement Benefit will be paid
retroactive to the Participant’s Normal Retirement Date as soon as reasonably
practicable after the Plan Administrator learns of the deferred benefit.”

7. Section 3.3.2 Distribution Requirements is hereby amended by adding the
following sentence to the end thereof:

“To the extent required by Code Section 401(a)(9)(C)(iii), or any other
applicable guidance issued thereunder, with respect to a Participant who retires
in a calendar year after the calendar year in which the Participant attains age
70  1/2, the actuarial increase in such Participant’s accrued benefit mandated
by Code Section 401(a)(9)(C)(iii) shall be implemented notwithstanding any
suspension of benefits provision applicable to such Participant pursuant to
ERISA 203(a)(3)(B), Code Section 411(A)(3)(B) and the terms of the Plan.”

8. Section 9.3 Committee Members is hereby amended by deleting the phrase “Chief
Executive Officer” and replacing it with the phrase “Board of Directors” in each
place where it appears.

 

3



--------------------------------------------------------------------------------

9. Section 12.8 Small Annuities is hereby amended to read as follows:

“12.8 Small Annuities

If the sum of (a) the lump sum Actuarial Equivalent value of a Normal, Early, or
Deferred Retirement Benefit under Article III, Termination Benefit (payable at
the Participant’s Normal Retirement Date) under Article IV, or Survivor’s
Benefit under Article VII, excluding any Aetna or Prudential nonparticipating
annuity; and (b) the lump sum Actuarial Equivalent value of any Aetna or
Prudential nonparticipating annuity is equal to $5,000 (or such other amount as
may be prescribed in or under the Code) or less, such amounts shall be paid in a
lump sum as soon as administratively practicable following the Participant’s
retirement, termination of employment or death.

For lump sum distributions paid on or after January 1, 2003 if the Participant
is thereafter reemployed by the Company, the Participant’s subsequent benefit
will be reduced by the lump sum Actuarial Equivalent value of the lump sum
distribution previously paid to the Participant. For lump sum distributions paid
prior to January 1, 2003, if a Participant who has received such a lump sum
distribution is thereafter reemployed by the Company, the Participant shall have
the option to repay to the Plan the amount of such distribution, together with
interest at the rate of 5% per annum (or such other rate as may be prescribed
pursuant to section 411(c)(2)(C)(III) of the Code), compounded annually from the
date of the distribution to the date of repayment. If a reemployed Participant
does not make such repayment, no part of the Period of Service with respect to
which the lump sum distribution was made shall count as Years of Vesting Service
or Years of Credited Service.”

10. Section 12.11 Claims Procedure is hereby amended to read as follows:

“12.11 Claims Procedure

12.11.1 Any application for benefits under the Plan and all inquiries concerning
the Plan shall be submitted to the Company at such address as may be announced
to Participants from time to time. Applications for benefits shall be in the
form and manner prescribed by the Company and shall be signed by the Participant
or, in the case of a benefit payable after the death of the Participant, by the
Participant’s Surviving Spouse or Beneficiary, as the case may be.

12.11.2 The Plan Administrator shall give written or electronic notice of its
decision on any application to the applicant within 90 days of receipt of the
application. Electronic notification may be used, at the discretion of the Plan
Administrator (or Review Panel, as discussed below). If special circumstances
require a longer period of time, the Plan Administrator shall provide notice to
the applicant within the initial 90-day period, explaining the special
circumstances requiring the extension of time and the date by which the Plan
expects to render a

 

4



--------------------------------------------------------------------------------

benefit determination. A decision will be given as soon as possible, but no
later than 180 days after receipt of the application. In the event any
application for benefits is denied in whole or in part, the Plan Administrator
shall notify the applicant in writing or electronic notification of the right to
a review of the denial. Such notice shall set forth, in a manner calculated to
be understood by the applicant: the specific reasons for the denial; the
specific references to the Plan provisions on which the denial is based; a
description of any information or material necessary to perfect the application
and an explanation of why such material is necessary; and a description of the
Plan’s review procedures and the applicable time limits to such procedures,
including a statement of the applicant’s right to bring a civil action under
ERISA Section 502(a) following a denial on review.

12.11.3 The Company shall appoint a “Review Panel,” which shall consist of three
or more individuals who may (but need not) be employees of the Company. The
Review Panel shall be the named fiduciary that has the authority to act with
respect to any appeal from a denial of benefits under the Plan, and shall hold
meetings at least quarterly, as needed. The Review Panel shall have the
authority to further delegate its responsibilities to two or more individuals
who may (but need not) be employees of the Company.

12.11.4 Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving notice of the denial. The Review Panel shall give the applicant or
such representative the opportunity to submit written comments, documents, and
other information relating to the claim; and an opportunity to review, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other relevant information (other than legally privileged
documents) in preparing such request for review. The request for review shall be
in writing and addressed as follows: “Review Panel of the Employee Welfare
Benefits Plan Committee, 200 East Randolph Drive, Chicago, Illinois 60601.” The
request for review shall set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant deems
pertinent. The Review Panel may require the applicant to submit such additional
facts, documents, or other material as it may deem necessary or appropriate in
making its review. The Review Panel will consider all comments, documents, and
other information submitted by the applicant regardless of whether such
information was submitted or considered during the initial benefit
determination.

 

5



--------------------------------------------------------------------------------

12.11.5 The Review Panel shall act upon each request for review within 60 days
after receipt thereof. If special circumstances require a longer period of time,
the Review Panel shall so notify the applicant within the initial 60 days,
explaining the special circumstances requiring the extension of time and the
date by which the Review Panel expects to render a benefit determination. A
decision will be given as soon as possible, but no later than 120 days after
receipt of the request for review. The Review Panel shall give notice of its
decision to the Company and the applicant. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant,
the specific reasons for such denial and specific references to the Plan
provisions on which the decision is based. If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the applicant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant:
the specific reasons for such denial; the specific references to the Plan
provisions on which the decision is based; the applicant’s right, upon request
and free of charge, to receive reasonable access to, and copies of, all
documents and other relevant information (other than legally-privileged
documents and information); and a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a).

12.11.6 The Review Panel shall establish such rules and procedures, consistent
with ERISA and the Plan, as it may deem necessary or appropriate in carrying out
its responsibilities under this Section 12.11.

12.11.7 To the extent an application for benefits as a result of a Disability
requires the Plan Administrator or the Review Panel, as applicable, to make a
determination of Disability under the terms of the Plan, such determination
shall be subject to all of the general rules described in this Section 12.11,
except as they are expressly modified by this Section 12.11.7.

 

  (a)

If the applicant’s claim is for benefits as a result of Disability, then the
initial decision on a claim for benefits will be made within 45 days after the
Plan receives the applicant’s claim, unless special circumstances require
additional time, in which case the Plan Administrator will notify the applicant
before the end of the initial 45-day period of an extension of up to 30 days. If
necessary, the Plan Administrator may notify the applicant, prior to the end of
the initial 30-day extension period, of a second extension of up to 30 days. If
an extension is due to the

 

6



--------------------------------------------------------------------------------

 

applicant’s failure to supply the necessary information, the notice of extension
will describe the additional information and the applicant will have 45 days to
provide the additional information. Moreover, the period for making the
determination will be delayed from the date the notification of extension was
sent out until the applicant responds to the request for additional information.
No additional extensions may be made, except with the applicant’s voluntary
consent. The contents of the notice shall be the same as described in
Section 12.11.2 above. If a benefit claim as a result of Disability is denied in
whole or in part, the applicant (or his authorized representative) will receive
written or electronic notification, as described in Section 12.11.2.

 

  (b) If an internal rule, guideline, protocol or similar criterion is relied
upon in making the adverse determination, then the notice to the applicant of
the adverse decision will either set forth the internal rule, guideline,
protocol or similar criterion, or will state that such was relied upon and will
be provided free of charge to the applicant upon request (to the extent not
legally-privileged) and if the applicant’s claim was denied based on a medical
necessity or experimental treatment or similar exclusion or limit, then the
applicant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the applicant free of charge
upon request.

 

  (c)

The Review Panel, as described above in Section 12.11.3 shall be the named
fiduciary with the authority to act on any appeal from a denial of benefits as a
result of Disability under the Plan. Any applicant (or his authorized
representative) whose application for benefits as a result of Disability is
denied in whole or in part may appeal the denial by submitting to the Review
Panel a request for a review of the application within 180 days after receiving
notice of the denial. The request for review shall be in the form and manner
prescribed by the Review Panel and addressed as follows: “Review Panel of the
Employee Welfare Benefits Plan Committee, 200 East Randolph Drive, Chicago,
Illinois 60601.” In the event of such an appeal for review, the provisions of
Section 12.11.4 regarding the applicant’s rights and responsibilities shall
apply. Upon request, the Review Panel will identify any medical or vocational
expert whose advice was obtained on behalf of the Review Panel

 

7



--------------------------------------------------------------------------------

 

in connection with an adverse benefit determination, without regard to whether
the advice was relied upon in making the benefit determination. The entity or
individual appointed by the Review Panel to review the claim will consider the
appeal de novo, without any deference to the initial benefit denial. The review
will not include any person who participated in the initial benefit denial or
who is the subordinate of a person who participated in the initial benefit
denial.

 

  (d) If the initial benefit denial was based in whole or in part on a medical
judgment, then the Review Panel will consult with a health care professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment, and who was neither consulted in connection with the initial
benefit determination nor is the subordinate of any person who was consulted in
connection with that determination; and upon notifying the applicant of an
adverse determination on review, include in the notice either an explanation of
the clinical basis for the determination, applying the terms of the Plan to the
applicant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request.

 

  (e) A decision on review shall be made promptly, but not later than 45 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing. If an extension is required, the applicant
will be notified before the end of the initial 45-day period that an extension
of time is required and the anticipated date that the review will be completed.
A decision will be given as soon as possible, but not later than 90 days after
receipt of a request for review. The Review Panel shall give notice of its
decision to the applicant; such notice shall comply with the requirements set
forth in Section 12.11.5. In addition, if the applicant’s claim was denied based
on a medical necessity or experimental treatment or similar exclusion, the
applicant will be provided a statement explaining the decision, or a statement
providing that such explanation will be furnished to the applicant free of
charge upon request. The notice shall also contain the following statement: “You
and your Plan may have other voluntary alternative dispute resolution options,
such as mediation. One way to find out what may be available is to contact your
local U.S. Department of Labor Office and your State insurance regulatory
agency.”

 

8



--------------------------------------------------------------------------------

12.11.8 No legal or equitable action for benefits under the Plan shall be
brought unless and until the applicant (a) has submitted a written application
for benefits in accordance with Section 12.11.1 (or 12.11.7(a), as applicable),
(b) has been notified by the Plan Administrator that the application is denied,
(c) has filed a written request for a review of the application in accordance
with Section 12.11.4 (or 12.11.7(c), as applicable); and (d) has been notified
that the Review Panel has affirmed the denial of the application; provided that
legal action may be brought after the Review Panel has failed to take any action
on the claim within the time prescribed in Section 12.11.5 (or 12.11.7(e), as
applicable). An applicant may not bring an action for benefits in accordance
with this Section 12.11.8 later than 90 days after the Review Panel denies the
applicant’s application for benefits.”

11. Subsection 13.3.5 of the Plan is hereby amended to read as follows:

“13.3.5. For purposes of this Section 13.3, “416 Compensation” shall mean W-2
wages for the calendar year ending with or within the Plan Year, plus any
elective deferral (as defined in Code section 402(g)), any amounts contributed
to a plan described in Code Section 125 and any amounts contributed to a plan
described in Code Section 132. 416 Compensation shall be limited to $200,000 (as
adjusted for cost-of-living in accordance with Section 401(a)(17)(B) of the Code
in Top Heavy Plan Years).”

12. Subsection 13.4.2 of the Plan is hereby amended to read as follows:

“13.4.2 The computation of the nonforfeitable percentage of the Participant’s
interest in the Plan shall not be reduced as the result of any direct or
indirect amendment to this Plan. In the event that this Plan is amended to
change or modify any vesting schedule, a Participant with at least 3 Years of
Service as of the expiration date of the election period may elect to have the
Participant’s nonforfeitable percentage computed under the Plan without regard
to such amendment. If a Participant fails to make such election, then such
Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end 60 days after the latest of:

 

  (a) the adoption date of the amendment,

 

  (b) the effective date of the amendment, or

 

  (a) the date the Participant receives written notice of the amendment from the
Company.”

 

9



--------------------------------------------------------------------------------

13. Supplement 1 – Jetway Systems Division – Ogden, Utah is hereby amended by
amending the first sentence of Section 1-9 Disability Retirement to read as
follows:

“1-9 Disability Retirement

A Participant who has completed 10 years of Vesting Service, has a Total and
Permanent Disability for a period of at least 26 weeks and who retires due to
Total and Permanent Disability shall be eligible for a Disability Retirement
Benefit.”

14. Supplement 1 – Jetway Systems Division, Ogden Utah is hereby amended by
amending the first sentence of Section 1-13 Surviving Spouse’s Benefit to read
as follows:

“The surviving spouse’s benefit shall be equal to 60% of 90% of the amount the
Participant would have received if the Participant had retired on the day before
death and commenced payments on the Participant’s earliest early retirement
date, unless the Participant waived such benefit with spousal consent, in which
case the surviving spouse’s benefit shall be eliminated.”

15. Supplement 2 – Packaging Machinery, Green Bay Wisconsin is hereby amended by
amending the first sentence of Section 2-7 of Supplement 2 to read as follows:

“The Participant’s Early Retirement Benefit shall be reduced by 4% per year for
each year between the Participant’s Annuity Starting Date and the Participant’s
65th birthday.”

16. Supplement 3 – Smith Meter Plant, Erie, Pennsylvania is hereby amended by
amending Section 3-2 Actuarial Equivalent to read as follows:

“Actuarial Equivalent, other than for purposes of Section 12.8 of the Plan,
shall be determined based on the UP-1984 Mortality Table (for nondisabled
participants) and the 1965 Railroad Board Disabled Annuitants Mortality Table –
Ultimate Rates (for disabled participants) and the immediate interest rate used
by the Pension Benefit Guaranty Corporation for lump sum distributions occurring
on the first day of the Plan Year that contains the Annuity Starting Date.”

 

10



--------------------------------------------------------------------------------

17. Supplement 3 – Smith Meter Plant, Erie, Pennsylvania is hereby amended by
amending the last paragraph of Section 3-5 Normal Retirement Benefit to read as
follows:

“Each Participant whose Years of Credited Service terminates after January 1,
2001, but prior to January 1, 2004 as a result of Normal Retirement, Early
Retirement, Disability Retirement or Deferred Retirement, but not including a
Participant whose employment terminates prior to Early Retirement eligibility,
shall have their Normal, Early, Disability or Deferred Retirement benefit, as
applicable, recalculated effective January 1, 2004 using a monthly benefit rate
of $29.00, provided that any such recalculation shall not increase the amount of
Normal, Early, Disability or Deferred Retirement benefit, as applicable, already
paid to such Participant, but shall be applied solely to any Normal, Early,
Disability or Deferred Retirement benefit, as applicable, payable after
January 1, 2004. A Participant’s monthly Normal, Early, Disability or Deferred
Retirement benefit, as applicable shall be increased by $20.00 per month after
the Participant attains age 65, and by an additional $20.00 per month after the
Participant’s spouse attains age 65.”

18. Supplement 3 – Smith Meter Plant, Erie, Pennsylvania is hereby amended by
adding the following sentence to the end of Section 3-7 Early Retirement
Reduction Factor:

“The same reduction factor shall apply to a terminated Participant who is not
Early Retirement eligible if the Participant has 10 Years of Vesting Service.”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 25th day of February 2003.

 

FMC Technologies, Inc. By:   /s/ William H. Schumann   Senior Vice President and
  Chief Financial Officer

 

11